 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10
     MICHAEL VALDEZ,                                      Case No. 1:17-cv-00430-LJO-SAB
11
                     Plaintiff,                           ORDER CONTINUING THE HEARING ON
12                                                        THE MOTION FOR PROTECTIVE ORDER
             v.                                           TO MARCH 20, 2019, AT 10:00 A.M.
13
     LARRY LEEDS, et al.,                                 (ECF No. 89)
14
                     Defendants.
15

16

17          On February 14, 2019, Defendants Hanford Police Department, Larry Leeds, Patrick

18 Jurdon, Dale Williams, Christifer Barker, and Jarred Cotta (“Defendants”) filed a motion for a

19 protective order. (ECF No. 89.) Plaintiff Michael Valdez filed an opposition on February 20,
20 2019, and Defendants filed a reply on February 26, 2019. (ECF Nos. 90, 91.) The hearing on

21 the motion is currently set for March 13, 2019.

22          The parties did not file a joint statement seven days prior to the hearing date as required

23 by the Local Rules of the Eastern District of California. L.R. 251(a). Pursuant to the Local

24 Rules, a motion for a protective order shall not be heard unless the parties meet and confer and

25 file a joint statement detailing the issues in dispute:

26          [A] motion made pursuant to Fed. R. Civ. P. 26 through 37 and 45, including any
            motion to exceed discovery limitations or motion for protective order, shall not be
27          heard unless (1) the parties have conferred and attempted to resolve their
            differences, and (2) the parties have set forth their differences and the bases
28          therefor in a Joint Statement re Discovery Disagreement. Counsel for all


                                                      1
 1          interested parties shall confer in advance of the filing of the motion or in advance
            of the hearing of the motion in a good faith effort to resolve the differences that
 2          are the subject of the motion. Counsel for the moving party or prospective
            moving party shall be responsible for arranging the conference, which shall be
 3          held at a time and place and in a manner mutually convenient to counsel.

 4 L.R. 251(b). The Court notes that the papers submitted by the parties do not detail or indicate

 5 any effort to meet and confer on the disputed issues. Additionally, while the declaration of

 6 Mario Zamora submitted with Defendants’ motion references five exhibits, none of these

 7 exhibits were attached or provided with the moving papers. (ECF No. 89-3.)

 8          In the interest of judicial efficiency, the hearing on Defendants’ motion for a protective

 9 order shall be continued from March 13, 2019, to March 20, 2019, at 10:00 a.m. before the

10 undersigned in Courtroom 9. If the parties are able to resolve the dispute, the moving party shall

11 notify the Court as soon as practicable so the matter may be taken off of the Court’s calendar. If

12 the parties are unable to resolve the dispute, the parties shall file a joint statement pursuant to

13 Local Rule 251(c), or Defendants shall file an affidavit pursuant to Local Rule 251(d), at least

14 seven (7) days prior to the scheduled hearing, which complies with the procedures outlined in the

15 Local Rules, including the requirement to meet and confer. This Court requires that the parties

16 attempt to resolve the dispute in person or by telephone. Written attempts are not sufficient for

17 the meet and confer requirement.

18          The failure to comply with Local Rule 251 and this order will result in the denial of the

19 motion. Further, the Court will not find good cause to extend the discovery deadlines due to the
20 failure to comply with Rule 251 or this order.

21          Finally, the parties are advised that they may use the Court’s informal discovery dispute

22 procedures here to resolve the instant dispute. Information on the informal discovery dispute

23 procedures is available at the United States District Court for the Eastern District of California’s

24 website (www.caed.uscourts.gov) under Judges; United States Magistrate Judge Stanley A.

25 Boone (SAB). In the area entitled “Case Management Procedures,” there is a link to “Discovery

26 Dispute Procedures.” If the parties choose to proceed with this process, they must fully comply
27 with the court’s informal discovery dispute process. The parties will need to file a stipulation

28 withdrawing these motions and agreeing to the informal discovery process at which time the


                                                     2
 1 Court will provide an earlier date and time and a time when the parties are required to file their

 2 joint statement of dispute consistent with the informal guidelines (usually 24 hours prior to the

 3 informal hearing). The parties are reminded that the Court does not impose sanctions as part of

 4 the informal discovery dispute process, unless a party fails to comply with the informal

 5 procedures.

 6          Based on the foregoing, IT IS HEREBY ORDERED that:

 7          1.      The hearing on Defendants’ motion for a protective order (ECF No. 89), is hereby

 8                  continued until March 20, 2019, at 10:00 a.m. before the undersigned in

 9                  Courtroom 9; and

10          2.      The parties shall meet and confer pursuant to Local Rule 251(b), and if the parties

11                  are unable to resolve their dispute, the parties shall file a joint statement pursuant

12                  to Local Rule 251(c), or Defendants shall file an affidavit pursuant to Local Rule

13                  251(d), at least seven (7) days prior to the scheduled hearing.

14
     IT IS SO ORDERED.
15

16 Dated:        March 7, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
17

18

19
20

21

22

23

24

25

26
27

28


                                                      3
